

Exhibit 10.3
First Amendment to Employment Agreement
This First Amendment (the “Amendment”) dated as of May 28, 2015 (the “Amendment
Date”), is entered into by and between Scientific Games Corporation (the
“Company”) and Jeffrey Johnson (“Executive”).
A.     The Company and Executive entered into an Employment Agreement as of
August 1, 2011 (the “Employment Agreement”);
B.    The parties agree that Executive will remain an employee of the Company in
order to complete the second phase of the Oracle implementation for the Company
and its U.S. and international subsidiaries (“Project 2”);
NOW THEREFORE, in consideration of the promises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Project Completion Award Terms. The parties agree to amend the Employment
Agreement by adding the following as Section 4(l) of the Employment Agreement:
(l)



(i)In consideration of Executive’s continued employment with the Company in
Alpharetta, GA, with travel to other locations as necessary, through the
respective Project Completion Measurement Dates and provided that Executive
meets the conditions set forth in this Section 4(l), Executive shall be eligible
to receive two payments totaling $350,000 (the “Project Completion Award”) to be
paid as follows: (A) provided that Executive remains employed by the Company
through Project Completion Measurement Date One (defined below), Executive will
be paid $175,000, subject to such deductions or amounts to be withheld as
required by applicable law and regulations or as may be agreed by Executive,
within thirty (30) days of Project Completion Measurement Date One; and (B)
provided that Executive remains employed by the Company through Project
Completion Measurement Date Two, Executive will be paid $175,000, subject to
such deductions or amounts to be withheld as required by applicable law and
regulations or as may be agreed by Executive, within thirty (30) days following
Project Completion Measurement Date Two. The term “Project Completion
Measurement Date One” means March 15, 2016, and the term “Project Completion
Measurement Date Two” means the date that is the earlier of thirty (30) days
after the international go-live date of Project 2 or May 15, 2017, unless either
of such dates are mutually agreed to be extended by the parties (together,
referred to as the “Project Completion Measurement Dates”).


(ii)Executive shall be entitled to receive the full amount of any unpaid portion
of the Project Completion Award as soon as practicable but in no event later
than thirty (30) days after the date of termination of his employment if his
employment is terminated following the Amendment Date by reason of his death or
Total Disability (as defined in Section 4(c)).


(iii)In the event of Executive's involuntary dismissal or discharge by Company
for reasons other than Cause (as defined in Section 4(d)), Executive will be
paid a pro-rata share of the Project Completion Award as follows:



1
        

--------------------------------------------------------------------------------



(A)if the date of termination ("Termination Date") is prior to Project
Completion Measurement Date One, Executive will receive the following, subject
to such deductions or amounts to be withheld as required by applicable law and
regulations or as may be agreed by Executive: an amount equal to the number of
days elapsed between the Amendment Date and the Termination Date divided by the
total number of days between the Amendment Date and Project Completion
Measurement Date One multiplied by $175,000. Any payment owed will be made
within thirty (30) days of the Termination Date; and


(B)if the Termination Date is subsequent to Project Completion Measurement Date
One but prior to Project Completion Measurement Date Two, Executive will receive
the following, subject to such deductions or amounts to be withheld as required
by applicable law and regulations or as may be agreed by Executive: an amount
equal to the number of days elapsed between Project Completion Measurement Date
One and the Termination Date divided by the total number of days between Project
Completion Measurement Date One and Project Completion Measurement Date Two
multiplied by $175,000. Any payment owed will be made within thirty (30) days of
Project Completion Measurement Date Two.


(iv) Should Executive’s employment terminate due to (A) his voluntary
termination for any reason, or (B) a for Cause termination by the Company prior
to any payment date of the Project Completion Award, he shall not be eligible to
receive any future payment(s) of the Project Completion Award (including, for
the avoidance of doubt, any pro-rata payments) and such amount(s) shall be
forfeited.
(v)The Project Completion Award shall not be treated as compensation for
purposes of computing or determining any benefit under any savings,
bonus/incentive, insurance, or other employee compensation or benefit plan of
the Company.
(vi)The Project Completion Award is unfunded and unsecured.
(vii)In the event Executive becomes entitled to any benefits or payments in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code)
under this Section 4(l), or any other plan, arrangement, or agreement with the
Company (the “Payments”), and such benefits or payments would (in the absence of
this Section 4(l)(vii)) be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), the aggregate present value of the Payments under
this Section 4(l) shall be reduced (but not below zero) to the Reduced Amount
(as defined below), if reducing the Payments under this Section 4(l) will
provide Executive with a greater net after-tax amount than would be the case if
no reduction was made. The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of Payments without
causing any Payment under this Section 4(l) to be subject to the Excise Tax,
determined in accordance with Section 280G(d)(4) of the Code. Only amounts
payable under Section 4(l) shall be reduced pursuant to this Section 4(l)(vii).
(viii)Executive agrees that the terms of his Project Completion Award are
strictly confidential and therefore agrees that at all times Executive shall not
disclose, permit or cause the disclosure of any information concerning the
Project Completion Award, except to Executive’s attorney, tax preparer and
immediate family members, provided they also agree to keep the information
confidential.



2
        

--------------------------------------------------------------------------------



2.Termination of Employment.


(a)Upon the termination of Executive's employment for any reason, whether such
termination is initiated by Company or Executive, Executive is entitled to the
payments described in Section 4(e) of the Employment Agreement and, for the
avoidance of doubt, the requirement for Executive to provide advance notice of a
termination by Executive for Good Reason as a precondition of receiving such
payments as stated in such Section 4(e) is hereby deleted.
(b)If Executive voluntarily terminates his Employment at any time after the
Amendment Date and prior to March 15, 2016, Executive is not entitled to any of
the payments set forth in Section 4(l).
(c)Company reserves the right to terminate Executive’s employment at any time in
its sole discretion, subject to (i) Executive’s rights under Section 4(e) of the
Employment Agreement, and (ii) if the termination meets the requirements of
Section 4(l)(ii) or (4)(l)(iii) of the Employment Agreement, subject to
Executive’s rights under Section 4(l)(ii) or 4(l)(iii).
3.Timing of Payments under Section 4(e)(ii) of the Employment Agreement. Subject
to compliance with applicable law, including but not limited to Section 409A of
the Internal Revenue Code of 1986 (“409A”), and Section 4(g) of the Employment
Agreement, the Company agrees to make the full amount of the base salary
payments required under Section 4(e)(ii) of the Employment Agreement over a
period of six (6) months instead of twelve (12) months. In other words, subject
to 409A and Section 4(g) of the Employment Agreement, the Company shall complete
payment of the equivalent of 12-months of base salary to Executive within 6
months following termination.  Nothing herein shall be construed as reducing the
total amount of base salary and COBRA benefits due to Executive from the Company
under Section 4(e).
4.Equity Agreements. Any agreements Executive and Company have executed with
respect to grants of equity to Executive (“Equity Agreements”) are not
accelerated, terminated or otherwise accelerated by this Amendment.
5.Remaining Terms of Employment Agreement. Except as set forth in this
Amendment, all terms and conditions of the Employment Agreement remain unchanged
and in full force and effect in accordance with their terms. All references to
the “Agreement” in the Employment Agreement shall refer to the Employment
Agreement as amended by this Amendment. The Employment Agreement, as amended and
modified by this Amendment, constitutes the entire Employment Agreement of the
parties, and supersedes all prior and contemporaneous negotiations, prior drafts
and other agreements, oral or written, including whatever rights, if any,
Executive may have had under the Employment Agreement. No representations, oral
or written, are being relied upon by either party in executing this Agreement
other than the express representations set forth in this Agreement.
6.Counterparts. This Amendment may be executed in counterparts, each of which
shall for all purposes be deemed to be an original and both of which shall
constitute the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by electronic transmission shall be effective
as delivery of a manually executed counterpart of this Amendment.
[Signatures follow on the next page]

3
        

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed on its behalf as of the date first above written.
SCIENTIFIC GAMES CORPORATION




By: /s/ Gary L. Melampy
Name:    Gary L. Melampy
Title: VP, Chief Human Resources Officer
        


/s/ Jeffrey Johnson
Jeffrey Johnson












 

















4
        